 

Exhibit 10.12

Retirement Savings Plan

Glatfelter Switzerland Sàrl

 

 

Pension plan

 

 

This pension plan is an integral part of the pension fund regulations. The
pension fund regulations and information on current interest and conversion
rates can be found at www.swisslife.ch/en/protect

 

General

 

 

 

Foundation

Swiss Life Collective BVG Foundation

 

Collective foundation with full insurance coverage

 

BVG occupational insurance - SL Business Protect

 

 

Type of occupational benefits:

 

Employee benefits of the company:

Glatfelter Switzerland Sàrl

Contract:

6A16E4-04

Group of insured persons:

Management

 

 

Effective from

01.01.2020

 

 

Age of admittance to risk insurance:

18 (in accordance with BVG)

Age of admittance for savings:

25 (in accordance with BVG)

 

 

Normal retirement age:

men: 65, women: 65

Financing of early retirement:

possible

Financing of AHV bridging pension:

possible

Deferred retirement:

possible

Partial retirement:

possible

 

 

Interest rates

 

on mandatory retirement savings:

minimum interest rate set by Federal Council

on supplementary retirement savings:

in accordance with Swiss Life group premium rate

for calculating the maximum possible retirement savings at time of purchase:

1.50%

 

 

Salary definition

 

Reported annual salary:

in accordance with AHV criteria with the following deviations

Bonus

included

Annual salary

 

Annual salary savings component:

annual salary, up to 3'000% of max. AHV retirement pension

Annual salary risk component:

annual salary, up to 3'000% of max. AHV retirement pension

Salary limit for admittance:

in accordance with BVG

If annual salary falls below salary limit:

not insured

 

 

Insured salary:

 

The insured salary corresponds to the annual salary (no coordination offset).

 

 

 

Coordination offset for savings component:

no coordination offset

Coordination offset for risk component

no coordination offset

 

Level of employment considered:

no

 

 

Minimum of insured salary for savings:

in accordance with BVG

Minimum of insured salary for risk:

in accordance with BVG

 

--------------------------------------------------------------------------------

 

 

Retirement credits

As % of insured salary (savings)

 

Age

 

25 - 34

7%

35 - 44

10%

45 - 54

15%

55 - 65

18%

 

 

Benefits

 

Retirement benefits

 

Type of benefits:

 

Retired person's children's benefit:

Retirement pension with lump-sum withdrawal option 20% of retirement pension

Final age retired person's children's benefit:

18 (in accordance with BVG)

 

 

Conversion rate

 

on mandatory retirement savings:

in accordance with BVG

on supplementary retirement savings:

in accordance with Swiss Life group premium rate

 

 

Benefits in the event of death after retirement

 

Spouse's or unmarried partner's pension:

60% of retirement pension

Orphan's benefit:

20% of retirement pension

Final age orphan's benefit:

18 (in accordance with BVG)

 

 

Benefits in the event of disability prior to retirement

 

Disability income

 

for illness:

Final retirement savings excluding interest multiplied by the applicable
conversion rates at normal retirement age

for accident:

Minimum benefits in accordance with basic provisions

Waiting period:

24 months

 

 

Disabled person's children's benefit

 

for illness:

20% disability income

for accident:

Minimum benefits in accordance with basic provisions

Final age disabled person's children's benefit:

18 (in accordance with BVG)

Waiting period:

24 months

 

 

Waiver of contribution

 

Waiting period:

3 months

 

 

Benefits in the event of death prior to retirement

 

Spouse's or unmarried partner's pension

 

for illness:

60% disability income

for accident:

Minimum benefits in accordance with basic provisions

 

 

Orphan's benefit

 

for illness:

20% disability income

for accident:

Minimum benefits in accordance with basic provisions

Final age orphan's benefit:

18 (in accordance with BVG)

 

 

 

--------------------------------------------------------------------------------

 

Lump-sum death benefit

 

 

For persons, who meet the conditions of entitlement for a spouse's/unmarried
partner's pension:

 

 

 

for illness:

for accident:

Lump-sum death benefit from accumulated retirement savings:

 

The amount paid out is the part of the accumulated retirement savings, after
deduction of the lump-sum death benefit from the purchases of the insured
person, which is not needed for funding-spouse's/unmarried partner's pension

The amount paid out is the part of the accumulated retirement savings, after
deduction of the lump-sum death benefit from the purchases of the insured
person, which is not needed for funding - spouse's/unmarried partner's pension

 

 

 

Lump-sum death benefit from insured person's purchases

(without purchases due to funding early retirement)

100% of the purchases of this employee benefits institution plus purchases
confirmed by the previous employee benefits institution upon admittance to this
employee benefits institution or which were exercised and documented of the
insured person upon admittance

 

 

 

For persons who do not meet the conditions of entitlement for a
spouse's/unmarried partner's pension:

 

for illness:

for accident:

Lump-sum death benefit from accumulated retirement savings

The accumulated retirement savings, after deduction of the lump-sum death
benefit from purchases of the insured person, are paid out

The accumulated retirement savings, after deduction of the lump-sum death
benefit from purchases of the insured person, are paid out

Lump-sum death benefit from insured person's purchases

(without purchases due to funding early retirement)

100% of the purchases of this employee benefits institution plus purchases
confirmed by the previous employee benefits institution upon admittance to this
employee benefits institution or which were exercised and documented of the
insured person upon admittance.

 

 

Contributions

 

Composition of regular contributions:

Savings contributions (retirement credits discounted using the interest rates
which apply to the retirement savings)

 

-Risk contributions

-Cost contributions

-Contributions for C.O.L adjustments

-Contributions to security fund

 

Contribution payment mode:

The employer pays the contributions annually in advance

Employee contributions

 

As % of total contributions:

50%

Employer contributions

 

The employer contribution corresponds to the difference between the total of all
contributions and the total of all employee's contributions.

 

 

 

Other

 

Mode of pension payment:

quarterly in advance  (01.01., 01.04., 01.07., 01.10.)

 

 

--------------------------------------------------------------------------------

 

 

 